

Exhibit 10.1
 
SECOND AMENDMENT TO LEASE




THIS SECOND AMENDMENT TO LEASE (this "Amendment") is dated as of this _28th__day
of March 2013 (the "Effective Date"), between 30 SOUTH 15TH ASSOCIATES, L.P., a
Delaware limited partnership, ("Landlord") and UNITED BANK OF PHILADELPHIA, a
corporation organized under the laws of Pennsylvania ("Tenant).


BACKGROUND


A. The Multi-Employer Property Trust, a trust organized under 12 C.F.R. Section
9.18 (predecessor in title to Landlord) and Tenant entered into a lease dated
January 25,2005 (the "Original Lease"; as amended by that certain First
Amendment to Lease dated September 24, 2009 (the "First Amendment"); the
Original Lease together with the First Amendment and this Amendment are,
collectively, referred to as the "Lease"), pursuant to which Tenant leases from
Landlord certain premises consisting of approximately 10,273 rentable square
feet of office space on the twelfth (1ih) floor (designated as Suite 1200) (the
"12th Floor Space") and approximately 2,673 rentable square feet of space
located on the first (1st) floor (the "1st Floor Space"; together with the 12th
Floor Space, collectively, the "Premises") of the building located at 30 South
15th Street, Philadelphia, Pennsylvania (the "Building"). Prior to the Effective
Date of this Amendment, the term of the Lease was scheduled to expire on March
31, 2015.


B. Tenant and Landlord desire to extend the Lease Term of the Lease, update the
Base Rent schedule and otherwise amend the Lease under the terms and conditions
set forth below.


Now, THEREFORE, the parties hereto, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, agree as follows:


 
1.
Definitions. All capitalized terms not otherwise defined herein shall have the
same meanings ascribed to them in the Lease.



 
2.
Lease Term Extension. The Lease Term is hereby extended for a period of eight
(8) years and four (4) months, but shall be recast commencing on April 1, 2013
and expiring on July 31, 2023.

 
 
3.
Base Rent and Modifications to Certain Lease Terms.

(a) Base Rent. Effective as of the Effective Date, Tenant shall pay Landlord
amended and restated Base Rent for the 1st Floor Space and 1st Floor Space in
equal monthly installments at the rates and in the amounts set forth below,
respectively.

 
 

--------------------------------------------------------------------------------

 

12th Floor Space:


Lease Year (Period)
Base Rent/RSF
Annual Base Rent
Monthly Base Rent
(4/1/13-3/31114)
$20.00
$205,460.00
$17,121.67
(4/1/14-3/31/15)
$20.50
$210,596.50
$17,549.71
(411 /15-3/31/16)
$21.00
$215,733.00
$17,977.75
(4/1/16-3/31/17)
$21.50
$220,869.50
$18,405.79
(4/1/17-3/31/18)
$22.00
$226,006.00
$18,833.83
(4/1/18-3/31/19)
$22.50
$231,142.50
$19,261.88
(4/1/19-3/31/20)
$23.00
$236,279.00
$19,689.92
(4/1/20-3/31/21)
$23.50
$241,415.50
$20,117.96
(4/1/21-3/31/22)
$24.00
$246,552.00
$20,546.00
(4/1/22-3/31/23)
$24.50
$251,688.50
$20,974.04
(4/1/23-7/31/23)
$25.00
$256,825.00
$21,402.08



1st Floor Space:
   
 
       
Lease Year (Period)
Base Rent/RSF
Annual Base Rent
Monthly Base Rent
(4/1/13-3/31/14)
$31.00
$82,863.00
$6,905.25
(4/1/14-3/31/15)
$31.50
$84,199.50
$7,016.63
(4/1/15-3/31/16)
$32.00
$85,536.00
$7,128.00
(4/1/16-3/31/17)
$32.50
$86,872.50
$7,239.38
(4/1117-3/31/18)
$33.00
$88,209.00
$7,350.75
(4/1/18-3/31/19)
$33.50
$89,545.50
$7,462.13
(4/1/19-3/31/20)
$34.00
$90,882.00
$7,573.50
(4/1/20-3/31/21)
$34.50
$92,218.50
$7,684.88
(4/1/21-3/31/22)
$35.00
$93,555.00
$7,796.25
(4/1/22-3/31/23)
$35.50
$94,891.50
$7,907.63
(4/1/23-7/31/23)
$36.00
$96,228.00
$8,019.00



Base Rent shall be paid in advance, without notice or demand, and without
counterclaim or setoff, on the first day of each calendar month during the Lease
Term of the Lease, in the same manner as is set forth in the Original Lease.


Notwithstanding the foregoing, (a) provided that no Event of Default then
exists, then subject to the terms and conditions set forth below Landlord shall
abate Tenant's responsibility to pay Base Rent, Additional Rent and Utilities
(except for any electricity usage in the Premises and the Use and Occupancy
Taxes attributable to the Premises) as applicable to (i) the period between
April 1, 2013 and May, 2013; and (ii) the months of Aplil2014 and April 2015
(collectively, the "Abatement Periods"), and (b) if the Lease is terminated
prior to the expiration of the Lease Term as a result of a default by Tenant, in
addition to all other damages to which Landlord may be entitled under the Lease
and applicable law, Tenant immediately and without notice shall pay Landlord the
full amount of all Base Rent and Additional Rent which had been abated as
aforesaid.


Notwithstanding anything to the contrary set forth in the Original Lease (as
previously amended) or this Amendment, in addition to Tenant's obligation to
make monthly payments of Base Rent, Tenant agrees to reimburse or pay Landlord,
within five (5) business days after invoice from Landlord, for any and all
expenses incurred by Landlord for Tenant's electricity usage in the Premises
during the Lease Term, which usage will be monitored by EMS, or another third
party service provider, who will also be responsible for generating the monthly
electric bills to be sent to Tenant without mark-up.


(b) Modifications to Certain Lease Terms. Effective as of April 1,2015: (i) the
definition for "Operating Costs Base Amount Allocable to the Premises" as
provided in Section 3.4.6 of the Original Lease shall be deleted in its entirety
and replaced with the following, 'The Operating Costs Allocable to the Premises
for the year beginning January 1, 2015 and ending December 31, 2015 (the

 
 

--------------------------------------------------------------------------------

 

"Base Year")"; and (ii) the definition for "Property Tax Base Amount" as
provided in Section 3.4.6 of the Original Lease shall be deleted in its entirety
and replaced with the following, "Tenant's Pro Rata Share of Property Taxes
payable for the year beginning January 1,2015 and ending December 31, 2015."


 
4.
Tenant Improvements.



(a) Allowance and Tenant Improvements. Landlord shall provide to Tenant an
allowance (the "Second Amendment Allowance") for the leasehold improvements to
be constructed in the Premises in the total amount of One Hundred Eighty One
Thousand Eight Hundred Seventy Two and 50/100 Dollars ($181,872.50) (based on
Twenty Dollars ($20.00) per rentable square foot of the 1st Floor Space and
Twelve and 50/100 Dollars ($12.50) per rentable square foot of the 12tll Floor
Space) (the "Second Amendment Tenant Improvements"). The Second Amendment
Allowance shall be applied toward (i) the architectural and engineering design,
permitting, and construction costs of the Second Amendment Tenant Improvements,
and (ii) Tenant's costs relating to furniture, fixtures and equipment (including
signage) (collectively, "FF&E") (provided that no more than $36,374.50 (i.e.,
20% of the Second Amendment Allowance) may be utilized for FF &E) (individually
a "Cost" and collectively "Costs"). With regard to the FF&E portion of the
Second Amendment Allowance, payment of same shall be made by Landlord to Tenant
within thirty (30) days of Landlord's receipt of bona fide copies of invoices
evidencing Costs incurred by Tenant in connection with the FF &E. In no event
shall Landlord be liable to pay any Cost which exceed $36,374.50 with respect to
FF&E. Promptly after the execution and delivery of this Amendment, Tenant shall
prepare all plans, specifications and construction and mechanical drawings in
connection with the Second Amendment Tenant Improvements; provided, however,
that Tenant may elect to have the Second Amendment Tenant Improvements work
performed in two (2) phases (where the 1st phase would be the performance of
work relating to the 1st Floor Space and the 2nd phase would be the performance
of work relating to the 12th Floor Space) and, in such circumstance, the plans,
specifications and construction and mechanical drawings with regard to the 12th
Floor Space work, shall be provided to Landlord by Tenant, if at all, no later
than November 30, 2013. Said plans, specifications and construction and
mechanical drawings shall be subject to Landlord's prior written approval, which
approval shall not be unreasonably withheld or delayed (as approved,
collectively, the "Tenant Plans"). After the parties' mutual approval of the
Tenant Plans and Tenant's receipt of all required permits, which shall be
obtained at Tenant's sole cost and expense, Landlord shall generate a proposed
budget setting forth the anticipated costs relating to constructing the Second
Amendment Tenant Improvements in accordance with the Tenant Plans and, once
approved by Tenant, Landlord shall promptly commence construction of the Second
Amendment Tenant Improvements and diligently pursue the same to Substantial
Completion, the costs for which shall be applied against the Second Amendment
Allowance. The performance of the Second Amendment Tenant Improvements shall be
performed by Landlord's contractors, as approved by Tenant (such approval not to
be unreasonably withheld), and managed by Landlord's project management, in a
good and workmanlike manner and shall otherwise be in compliance with the
provisions of all applicable laws including, without limitation, the Americans
with Disabilities Act. Other than (i) the Second Amendment Tenant Improvements
shown on the Tenant Plans, and (ii) Landlord's Work (as defined in Section 5
below), Tenant agrees that the Premises shall remain in its current "AS-IS"
condition.


(b) Reconciliation of Costs with respect to the Second Amendment Allowance.
Within thirty (30) days after Substantial Completion of the Second Amendment
Tenant Improvements, Landlord and Tenant shall reconcile any difference between
the actual Costs of the Second Amendment Tenant Improvements relative to the
Second Amendment Allowance. In the event that the Costs of the

 
 

--------------------------------------------------------------------------------

 

Second Amendment Tenant Improvements exceed the Second Amendment Allowance, all
such excess costs shall be paid by Tenant. If the actual Costs of the Second
Amendment Tenant Improvements are less than the Second Amendment Allowance, any
remaining unused portion of the Second Amendment Allowance shall be deemed
forfeited. In no event shall any portion of the Second Amendment Allowance be
credited against installment(s) of Base Rent or Additional Rent due under the
Lease.


(c) Substantial Completion. "Substantial Completion" (or "Substantially
Complete" or "Substantially Completed") of the Premises shall be conclusively
deemed to have occurred as soon as the Second Amendment Tenant Improvements to
be installed by Landlord pursuant to this Amendment have been constructed in
substantial accordance with the Tenant Plans, with only minor punch-list or
finish items remaining to be completed as would not inhibit Tenant from
operating in the Premises, as certified by Landlord's architect for the Building
(in such architect's commercially reasonable discretion).


(d) Surrender of Second Amendment Tenant Improvements. All Second Amendment
Tenant Improvements, regardless of which party constructed or paid for them,
shall become the property of Landlord and shall remain upon and be surrendered
with the Premises upon the expiration or earlier termination of the Lease.
Notwithstanding the foregoing, Tenant may, at its option, remove its safes,
security deposit boxes and signage upon the expiration or earlier termination of
the Lease, provided that Tenant makes any repairs to the Premises or the
Building necessitated by such removal.


5. Landlord's Work. Landlord, at Landlord's sole cost and expense, shall: (i)
upgrade the lighting in the alley to provide a more secure and safe entrance to
the 1st Floor Space therefrom; (ii) repair the card reader to the door of the
ATM; (iii) repair the outside door to the ATM, which has sustained water damage,
and the adjacent drywall and frame which are currently loose; and (iv) check and
balance the HVAC system in the 15t Floor Space and ensure that same is in good
working order consistent with other first class office buildings in the
Philadelphia market (provided, however, that in no event shall Landlord be
obligated to add any additional tonnage capacity to said system) (collectively,
the "Landlord's Work"). Following the Effective Date, Landlord shall promptly
commence the Landlord's Work and diligently pursue completion of same.


6. Lease Security Deposit. Landlord shall continue to hold the existing Lease
Security Deposit (i.e., Twenty Thousand Seven Hundred Ninety Nine and 15/100
Dollars ($20,799.15)), as provided in the First Amendment, until the expiration
of the Lease Term (as extended by this Amendment).


7. Confession of Judgment. The Confession of Judgment provisions contained in
the Original Lease are hereby confirmed and restated in their entirety as
follows:


 "CONFESSION OF JUDGMENT. SUBSECTION (i) BELOW CONTAINS A WARRANT OF ATTORNEY
AUTHORIZING ANY PROTHONOTARY, CLERK OF COURT, ATTORNEY OF ANY COURT OF RECORD
AND/OR LANDLORD (AS WELL AS SOMEONE ACTING FOR LANDLORD) TO APPEAR FOR, AND
CONFESS JUDGMENT AGAINST, TENANT, WITHOUT ANY PRIOR NOTICE OR AN OPPORTUNITY TO
BE HEARD. SUBSECTION (i) BELOW ALSO PERMITS LANDLORD TO EXECUTE UPON THE
CONFESSED JUDGMENT WHICH COULD HAVE THE EFFECT OF DEPRIVING TENANT OF ITS
PROPERTY WITHOUT ANY PRIOR NOTICE OR AN OPPORTUNITY TO BE HEARD. TENANT HEREBY
ACKNOWLEDGES THAT IT HAS CONSULTED WITH AN ATTORNEY REGARDING THE IMPLICATIONS
OF THESE PROVISIONS AND TENANT UNDERSTANDS THAT IT IS

 
 

--------------------------------------------------------------------------------

 

BARGAINING A WAY SEVERAL IMPORTANT LEGAL RIGHTS. ACCORDINGLY, TENANT HEREBY
KNOWINGLY, INTENTIONALLY, VOLUNTARILY AND UNCONDITIONALL Y WAIVES ANY RIGHTS
THAT IT MA Y HAVE UNDER THE CONSTITUTION AND/OR LAWS OF THE UNITED STATES OF
AMERICA AND THE COMMONWEALTH OF PENNSYLVANIA TO PRIOR NOTICE AND/OR AN
OPPORTUNITY FOR HEARING WITH RESPECT TO BOTH THE ENTRY OF SUCH CONFESSED
JUDGMENT AND ANY SUBSEQUENT ATTACHMENT, LEVY OR EXECUTION THEREON. TENANT
EXPRESSLY WARRANTS AND REPRESENTS THAT THE FOLLOWING WARRANT OF ATTORNEY TO
CONFESS JUDGMENT HAS BEEN AUTHORIZED EXPRESSLY BY ALL PROPER ACTION OF THE BOARD
OF DIRECTORS OF TENANT. NOTWITHSTANDING ANYTHING CONTAINED IN SUBSECTION
(i) BELOW, THE SUBSECTION AND THE AUTHORITY GRANTED TO LANDLORD THEREIN IS NOT
AND SHALL NOT BE CONSTRUED TO CONSTITUTE A "POWER OF ATTORNEY" AND IS NOT
GOVERNED BY THE PROVISIONS OF 20 Pa.C.S.A. §§5601-561l. FURTHERMORE, AN ATTORNEY
OR OTHER PERSON ACTING UNDER THESE SUBSECTIONS SHALL NOT HAVE ANY FIDUCIARY
OBLIGATION TO THE TENANT AND, WITHOUT LIMITING THE FOREGOING, SHALL HAVE NO DUTY
TO: (1) EXERCISE THESE POWERS FOR THE BENEFIT OF THE TENANT, (2) KEEP SEPARATE
ASSETS OF TENANT FROM THOSE OF SUCH ATTORNEY OR OTHER PERSON ACTING UNDER THESE
SUBSECTIONS, (3) EXERCISE REASONABLE CAUTION OR PRUDENCE ON BEHALF OF TENANT, OR
(4) KEEP A FULL AND ACCURATE RECORD OF ALL ACTIONS, RECEIPTS AND DISBURSEMENTS
ON BEHALF OF TENANT.


(i) CONFESSION OF JUDGMENT FOR POSSESSION. TENANT COVENANTS AND AGREES THAT UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT, OR IF THIS LEASE IS TERMINATED OR THE
LEASE TERM OR ANY EXTENSIONS OR RENEWALS THEREOF ARE TERMINATED OR EXPIRE, THEN
LANDLORD MAY, WITHOUT LIMITATION, CAUSE JUDGMENTS IN EJECTMENT FOR POSSESSION OF
THE LEASED PREMISES TO BE ENTERED AGAINST TENANT AND, FOR THOSE PURPOSES, TENANT
HEREBY GRANTS THE FOLLOWING WARRANT OF ATTORNEY: (a) TENANT HEREBY IRREVOCABLY
AUTHORIZES AND EMPOWERS ANY PROTHONOTARY, CLERK OF COURT, ATTORNEY OF ANY COURT
OF RECORD AND/OR LANDLORD (AS WELL AS SOME ONE ACTING FOR LANDLORD) IN ANY
ACTIONS COMMENCED FOR RECOVERY OF POSSESSION OF THE LEASED PREMISES TO APPEAR
FOR TENANT AND CONFESS OR OTHERWISE ENTER JUDGMENT IN EJECTMENT FOR POSSESSION
OF THE LEASED PREMISES AGAINST TENANT AND ALL PERSONS CLAIMING DIRECTLY OR
INDIRECTLY BY, THROUGH OR UNDER TENANT, AND THEREUPON A WRIT OF POSSESSION MAY
FORTHWITH ISSUE AND BE SERVED, WITHOUT ANY PRIOR NOTICE, WRIT OR PROCEEDING
WHATSOEVER; AND (b) IF, FOR ANY REASON AFTER THE FOREGOING ACTION OR ACTIONS
SHALL HAVE BEEN COMMENCED, IT SHALL BE DETERMINED THAT POSSESSION OF THE LEASED
PREMISES SHOULD REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE THE
RIGHT TO COMMENCE ONE OR MORE FURTHER ACTIONS AS HEREINBEFORE SET FORTH TO
RECOVER POSSESSION OF THE LEASED PREMISES INCLUDING APPEARING FOR TENANT AND
CONFESSING OR OTHERWISE ENTERING JUDGMENT FOR POSSESSION OF THE LEASED PREMISES
AS HEREINBEFORE SET FORTH.


(ii) Proceedings. In any procedure or action to enter judgment by confession
pursuant to Subsection (i) above: (a) if Landlord shall first cause to be filed
in such action an affidavit or

 
 

--------------------------------------------------------------------------------

 

averment of the facts constituting the Event of Default or occurrence of the
condition precedent, or event, the happening of which default, occurrence or
Event of Default authorizes and empowers Landlord to cause the entry of
judgment(s) by confession, such affidavit or averment shall be conclusive
evidence of such facts, Events of Default, occurrences, conditions precedent or
events; and (b) if a true copy of this Lease (and of the truth of which such
affidavit or averment shall be sufficient evidence) be filed in such procedure
or action, it shall not be necessary to file the original as a warrant of
attorney, any rule of court, custom, or practice to the contrary
notwithstanding,


(iii) Waivers by Tenant of Errors and Notice to Quit. Tenant hereby releases to
Landlord and to any attorneys who may appear for Landlord all errors in any
procedure(s) or action(s) to enter judgment(s) by confession by virtue of the
warrants of attorney contained in this Lease, and all liability therefor.


Tenant further authorizes the prothonotary, or any clerk of any court of record
to issue a writ of execution or other process. If proceedings shall be commenced
to recover possession of the Premises either at the end of the Lease Term or
sooner termination of this Lease, or for non-payment of Rent or for any other
reason, Tenant specifically waives the right to the ten (10), fifteen (15) or
thirty (30) days' notice to quit required by 68 P.S. §250.501, as amended, and
agrees that notice under either Pa.R.C.P. 2973.2 or Pa.R.C.P. 2973.3, as amended
from time to time, shall be sufficient in either or any such case.


(iv) Rights of Assignee of Landlord. The right to enter judgment(s) against
Tenant by confession and to enforce all of the other provisions of this Lease
may at the option of any assignee of this Lease, be exercised by any assignee of
the Landlord's right, title and interest in this Lease in his, her or their own
name, any statute, rule of court, custom, or practice to the contrary
notwithstanding."


8. Option to Extend. The parties hereby acknowledge and agree that Section 2.2.2
of the Lease, as amended by the First Amendment, remains in full force and
effect and is unaffected by this Amendment. If the Extension Option is properly
exercised, such Option Period shall run from August 1, 2023 through July 31,
2028.


9. Signs. In addition to Tenant's signage rights as provided in Section 4.23 of
the Original Lease, subject to compliance with all Governmental Requirements and
Landlord's approval, addressed below, Tenant may, at Tenant's sole cost and
expense, place signage: (a) on the silver and bronze bands located outside the
Building; and (b) on the interior lobby glass of the 1st Floor Space. Prior to
Tenant's installation of any such signage, Tenant shall provide plans and
specifications depicting same for Landlord's prior written approval, such
approval not to be unreasonably withheld, conditioned or delayed. Further,
Tenant's installation of any such signage shall be subject to all provisions of
the Lease (including, but not limited to, Tenant Alterations).


10. Enforcement of Smoking Regulations. Landlord covenants to use commercially
reasonable efforts to enforce all Governmental Requirements relating to smoking
regulations applicable to the main entrance of the Building.


11. Mutual Representations and Warranties. Landlord and Tenant represent and
warrant to each other respectively that:
(a) they have the requisite power and authority to enter into this Amendment;
(b) they have received all necessary and appropriate approvals and
authorizations to execute and perform their respective obligations set forth in
this Amendment;

 
 

--------------------------------------------------------------------------------

 
 
(c) the signatories executing this Amendment on behalf of Landlord and Tenant
have been duly authorized and empowered to execute this Amendment on behalf of
Landlord and Tenant, respectively;
(d) this Amendment IS valid and shall be binding upon and enforceable against
Landlord and Tenant and their respective successors and assigns and shall inure
to the benefit of Landlord and Tenant and their respective successors and
assigns;
(e) the Lease remains in full force and effect free from default and free from
the occurrence of an event which but for the passage of time or the service of
notice or both would constitute an Event of Default thereunder by either party
thereto; and
(f) neither party has assigned its lights under the Lease.


12. Ratification of Lease. Except as herein modified and amended, each and every
covenant, condition, warranty and agreement of the Original Lease is hereby
ratified and affirmed in its entirety and shall apply with full force and effect
during the full term of the Lease.


13. Final Agreement. This Amendment and the Original Lease (as previously
amended) cover in full, each and every final agreement of every kind or nature
whatsoever between Landlord and Tenant concerning the Premises, and all
preliminary negotiations and agreements whatsoever of every kind or nature are
merged in the Lease. Neither the Original Lease (as previously amended) nor this
Amendment may be changed or modified in any manner other than by written
amendment or modification executed by Landlord and Tenant.


14. Brokers. Except for the brokerage commissions, if any, payable by Landlord
to Jones Lang LaSalle Americas, Inc. and Newmark Knight Frank Smith Mack
(collectively, the "Brokers"), pursuant to separate written agreement, with
respect to this Amendment to Lease, Tenant and Landlord warrant to one another
that each has had no dealings with any broker or agent, other than Brokers, in
connection with the negotiation or execution of this Amendment, and each of
Tenant and Landlord will indemnify the other and hold the other ham11ess from
and against any and all costs, expenses or liability for commissions or other
compensation or charge claimed by any other broker or agent, other than Brokers,
with respect to this Amendment due to a misrepresentation by such party.


15. No Presumption. This Amendment is the product of negotiations between the
parties. As such, this Amendment shall not be construed against one patty or
another merely because such party drafted some part or all of this Amendment.


16. Counterparts. This Amendment may be executed simultaneously or in two (2) or
more counterparts, each of which shall be deemed an original but which together
shall constitute one and the same instrument. Telecopied signatures may be
relied upon as originals.


17. Headings. The marginal or topical headings of the several articles,
paragraphs and clauses are for convenience only and do not define, limit or
construe the contents of such articles, sections, paragraphs and clauses.


[Signatures follow on the next page]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the date and year first above
written.

 
 

--------------------------------------------------------------------------------

 

TENANT:
UNITED BANK OF PHILADELPHIA, a
Pennsylvania corporation




By:/s/ Evelyn F. Smalls
Name: Evelyn F. Smalls
Title: President and CEO






LANDLORD:


30 SOUTH 15TH ASSOCIATES L.P., a
Delaware limited partnership


By: USA South 15th, LLC, its general partner


By: The Union Labor Life Insurance Company,
on behalf of its Separate Account U, its
managing member




By: /s/ David Grasso
Name: David Grasso
Title:  Authorized Signatory


 

 
 

--------------------------------------------------------------------------------

 
